Exhibit 4.1 Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan and Trust (Restated January 1, 2016) Table of Contents Page ARTICLE I THE PLAN, DEFINITIONS AND CONSTRUCTION Section 1.01. The Plan 1 Section 1.02. Definitions 1 Section 1.03. Construction 8 ARTICLE II ELIGIBILITY AND PARTICIPATION Section 2.01. Eligible Class of Employees 9 Section 2.02. Conditions of Eligibility 9 Section 2.03. Commencement of Participation 9 Section 2.04. Termination of Participation 9 Section 2.05. Reemployment 9 ARTICLE III CONTRIBUTIONS AND ALLOCATIONS Section 3.01. Contribution and Allocation Restrictions 10 Section 3.02. Elective Contributions 10 Section 3.03. Catch up Contributions 12 Section 3.04. Roth Contributions 12 Section 3.05. Matching Contributions 13 Section 3.06. Employer Contributions 13 Section 3.07. Allocation of Forfeitures 14 Section 3.08. Top heavy Contributions 14 Section 3.09. Rollovers From Other Employee Benefit Plans 15 Section 3.10. Participant After tax Contributions 16 Section 3.11. Determination and Form of Contributions 16 Section 3.12. Time of Payment of Contributions 16 Section 3.13. Return of Contributions 16 ARTICLE IV VALUATION Section 4.01. Allocation of Income to Accounts 17 Section 4.02. Independent Appraiser 17 Section 4.03. Valuation of Participant’s Account 17 ARTICLE V CONTRIBUTION, ALLOCATION AND TOP HEAVY RESTRICTIONS Section 5.01. Maximum Limits on Allocations 18 Section 5.02. Top heavy Restrictions 21 Section 5.03. Actual Deferral Percentage Test 21 Section 5.04. Actual Contribution Percentage Test 24 Section 5.05. Qualified Nonelective Contributions and Qualified Matching Contributions 25 Section 5.06. Highly Compensated Employee 27 Section 5.07. Owner Employees 27 Section 5.08. Suspension of Contributions 27 Section 5.09. Change From Current Year to Prior Year Testing 27 Section 5.10. Highly Compensated Employee in More Than One Plan 28 Section 5.11. Additional Nondiscrimination Testing Rules 28 ARTICLE VI VESTING Section 6.01. Vesting 29 Section 6.02. Forfeitures 30 Section 6.03. Reinstatement 31 ARTICLE VII DISTRIBUTIONS Section 7.01. Commencement of Retirement Benefits 31 Section 7.02. Form and Method of Payment 33 Section 7.03. Distribution of Company Stock 35 Section 7.04. Put Option Requirements 35 Section 7.05. Death Benefits 36 Section 7.06. Required Minimum Distributions 36 Section 7.07. Qualified Domestic Relations Orders 40 Section 7.08. Participant Loans 41 Section 7.09. Hardship Withdrawals 41 Section 7.10. In service Distributions 43 Section 7.11. Transfer Restrictions: Right of First Refusal of Trustee and Company 43 Section 7.12. Distribution of Dividends 45 Section 7.13. Distribution of Roth Contributions. 45 ARTICLE VIII ADMINISTRATION OF THE PLAN Section 8.01. Appointment of Separate Administrator 46 Section 8.02. Powers and Duties 46 Section 8.03. Determination by Administrator Binding 47 Section 8.04. Records and Notices 48 Section 8.05. Compensation and Expenses 48 Section 8.06. Limitation of Authority 48 ARTICLE IX ADMINISTRATION OF THE TRUST Section 9.01. Appointment of Trustee 48 Section 9.02. Authorization for Trust Agreement 48 Section 9.03. Participant Direction of Investment of Account 48 Section 9.04. Diversification of Investments in Company Stock 49 Section 9.05. Funding Policy 50 ii ARTICLE X CLAIMS PROCEDURE Section 10.01. Definitions 50 Section 10.02. Filing of Claim 50 Section 10.03. Initial Determination of Claim 51 Section 10.04. Duty of Committee Upon an Adverse Benefit Determination 51 Section 10.05. Request for Review of an Adverse Benefit Determination 51 Section 10.06. Decision on Review 52 Section 10.07. Legal Remedy 52 ARTICLE XI AMENDMENT AND TERMINATION Section 11.01. Amendment or Restatement 53 Section 11.02. Termination and Discontinuance of Contributions 53 Section 11.03. Distribution Upon Termination 53 Section 11.04. Merger, Consolidation or Transfer of Assets and Liabilities 53 Section 11.05. Successor Employer 54 Section 11.06. Plan Termination/Alternate Defined Contribution Plans 54 ARTICLE XII GENERAL PROVISIONS Section 12.01. Employee Stock Ownership Plan 54 Section 12.02. Company Stock Acquisition Loans 54 Section 12.03. Limitation on Allocation of Accounts With Respect to Shareholder Electing Gain Deferral 57 Section 12.04. Voting Rights 57 Section 12.05. Limitation on Liability 58 Section 12.06. Indemnification 58 Section 12.07. Compliance With Employee Retirement Income Security Act of 1974 58 Section 12.08. Qualified Military Service 58 Section 12.09. Nonalienation of Benefits 59 Section 12.10. Employment Not Guaranteed by Plan 59 Section 12.11. Form of Communication 59 Section 12.12. Facility of Payment 59 Section 12.13. Location of Participant or Beneficiary Unknown 60 Section 12.14. Service in More Than One Fiduciary Capacity 60 Section 12.15. Offset 61 iii ARTICLE I THE PLAN, DEFINITIONS AND CONSTRUCTION Section 1.01. The Plan. Effective January 1, 1996, Bear State Financial, Inc. (the “Company”), then known as First Federal Bancshares of Arkansas, Inc., adopted the First Federal Bancshares of Arkansas, Inc. Employee Stock Ownership Plan (the “Prior Plan”). The Prior Plan’s outstanding loan was repaid in its entirety as of March 31, 2006. The Company established the First Federal Bancshares of Arkansas, Inc. Employees’ Savings and Profit Sharing Plan and Trust (the “Plan”) effective June 1, 2006 as a 401(k) profit-sharing plan to benefit certain of its employees by facilitating the accumulation of funds for their retirement. Effective June 1, 2006, the Prior Plan merged into the Plan. Except to the extent specifically required to the contrary under the terms of the Plan, for terminations of employment prior to June 1, 2006, the rights and benefits of a former participant shall be determined in accordance with the provisions of the Prior Plan as in effect on the date of the former participant’s termination of employment. Effective June 3, 2014, the Plan was renamed the “Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan.” The Company amended and restated the Plan effective January 1, 2011 to incorporate various Plan amendments since the date of Plan adoption and to include provisions intended to qualify the Plan as a defined contribution plan and as to the Accounts holding Company Stock as an Employee Stock Ownership Plan meeting the requirements of Sections 401(a) and 4975(e)(7) of the Internal Revenue Code of 1986, as amended (the “Code”), and applicable provisions of the Employee Retirement Income Security Act of 1986, as amended (“ERISA”). The Company now hereby amends and restates the Plan in its entirety to incorporate amendments since the last restatement and to reflect good-faith compliance with changes to the Code and other applicable law, including those items included in the 2015 annual Cumulative List of Changes in Retirement Plan Qualification Requirements published as Notice 2015-84. This restatement of the Plan is effective January 1, 2016, except for those provisions which explicitly state otherwise. The terms of the Plan in effect prior to January 1, 2016 shall control for such periods except as provided herein or as required by the Code or ERISA. The Company is a C corporation for tax purposes under the Code. This introduction and the following Articles, as amended from time to time, comprise the restated Plan. Section 1.02. Definitions . “ Account ” means the record of each Participant’s interest in the Trust Fund, divided into the following subaccounts, and such other subaccounts as the Administrator may establish, from time to time. Elective Contribution Account Matching Contribution Account Employer Contribution Account First National Security Profit Sharing Account ESOP Prior Account ESOP Post Account QACA Matching Contribution Account Rollover Account Roth Contribution Account “ Acqui red Employees ” means employees who become employees as a result of a transaction under Code Section 410(b)(6)(C). Such employees will be excluded during the period beginning on the date of the transaction and ending on the last day of the first Plan Year beginning after the transaction, unless an affirmative action is taken to the contrary. A transaction under Code Section 410(b)(6)(C) is an asset or stock transaction, merger or similar transaction involving a change in the employer or employees of a trade or business. “ Acquisition Loan ” means a loan or other extension of credit, made to the Plan by a disqualified person or guaranteed by a disqualified person. Acquisition Loan includes a direct loan of cash, a purchase-money transaction and/or an assumption of the obligation of the Plan. “Guarantee” includes an unsecured guarantee and the use of assets of a disqualified person as collateral for a loan, even though the use of assets may not be a guarantee under applicable state law. An amendment of a loan in order to qualify as an exempt loan is not a refinancing of the loan or the making of another loan. The term “Acquisition Loan” or “exempt loan” refers to a loan that satisfies the provisions of this paragraph and Section12.02. A “nonexempt loan” is one that fails to satisfy such provisions. “ Administrator ” means the committee appointed by the Company pursuant to ArticleVIII who shall control and manage the operation and administration of the Plan as the named fiduciary. “ Break in Service ” means a computation period during which a Participant does not complete at least 500Hours of Service. The computation periods for measuring breaks in service shall be the same as for measuring Years of Service. “ Code ” means the Internal Revenue Code of 1986, as amended from time to time, and as interpreted by applicable regulations and rulings. “ Company ” means Bear State Financial, Inc., the sponsoring employer, and any successor which adopts the Plan. The board of directors of the Company, or such board members authorized by the board of directors from time to time, shall act on behalf of the Company for purposes of the Plan. In addition to the board of directors of the Company, a committee of the board of directors of the Company, the officers of the Company (as authorized by the board of directors from time to time), or the committee appointed pursuant to Article VIII (as authorized in its charter), shall act on behalf of the Company for purposes of the Plan. 2 “ Company Stock ” means the common stock issued by the Company (or by a corporation which is a member of the same controlled group) (i)which is readily tradable on an established securities market or (ii)if there is no common stock that meets the requirements of (i), the term Company Stock means common stock having a combination of voting power and dividend rights equal to or in excess of that class of stock of the Company (or of any such other corporation) having the greatest voting power and dividend rights, and noncallable preferred stock that is convertible into common stock described in this Section, if the conversion is at a conversion price which is reasonable as of the date the preferred stock is acquired by the Plan. Preferred stock is treated as noncallable if there is a reasonable opportunity for a conversion after the call is made, in accordance with Treasury Regulations. Any reference herein to employer securities shall refer to Company Stock. The definition of Company Stock shall be determined in accordance with this definition and in a manner consistent with the definition of “qualifying employer securities” under Code Section409(l). “ Compensation ” means: (a) Code Section 415 Safe Harbor i n General . Except as otherwise provided, Compensation shall mean an employee’s wages, salaries and fees for professional services and other amounts received (without regard to whether or not an amount is paid in cash) for personal services actually rendered in the course of Employment to the extent the amounts are includable in gross income (including, but not limited to, commissions paid salespersons, Compensation for services on the basis of a percentage of profits, commissions or insurance premiums, tips, and bonuses), and excluding the following: (i)Employer contributions to a plan of deferred compensation which are not includable in the employee’s gross income for the taxable year in which contributed; Employer contributions to a simplified employee pension plan to the extent such contributions are excludable from the employee’s gross income; or any distributions from a plan of deferred compensation, including amounts paid from or contributed to the 2011 Omnibus Incentive Plan or the 1997 Stock Option Plan; (ii)Amounts realized from the exercise of a nonqualified stock option or when restricted stock (or property) held by the employee either becomes freely transferable or is no longer subject to a substantial risk of forfeiture; (iii)Amounts realized from the sale, exchange or other disposition of stock acquired under a qualified stock option; (iv)Reimbursements or other expense allowances, fringe benefits (cash and noncash), moving expenses, deferred compensation (other than deferrals specified below), and welfare benefits; (v)Bona fide sick, vacation and other leave paid following a severance of employment other than differential military pay described in Section12.08(c); and 3 (vi) Other amounts which receive special tax benefits such as premiums for group-term life insurance (but only to the extent the premiums are not includable in the gross income of the employee); or contributions made by the Employer (whether or not under a salary reduction agreement) toward the purchase of an annuity contract described in Code Section403(b) (whether or not the contributions are actually excludable from the employee’s gross income). (b) Inclusion of Elective Contributions . “Compensation” includes contributions made by the Employer on behalf of the employee not includable in income under a cafeteria plan (pursuant to Code Section125), a Code Section401(k) arrangement (pursuant to Code Section402(a)(8)), a simplified employee pension (pursuant to Code Section402(h)), a qualified transportation fringe benefit (pursuant to Code Section132(f)(4)) or a tax-sheltered annuity or account (pursuant to Code Section403(b)) and compensation deferred under an eligible deferred compensation plan of a state or local government or tax-exempt organization within the meaning of Code Section457(b) and employee contributions under governmental plans described in Code Section414(h)(2). (c) Inclusion of Additional Amounts. “Compensation” includes any amount includable in the gross income of an employee upon making the election described in Code Section 83(b), under the rules of Code Section 409A, 457(f)(1)(A) or because the amounts are constructively received by the employee. (d) Additional Rules . (i) Annual Compensation Limit . The annual Compensation of each Participant in any Plan Year shall not exceed the annual compensation limit pursuant to Code Section401(a)(17). The “annual Compensation limit” is $200,000, as adjusted for cost-of-living increases in accordance with Code Section401(a)(17)(B). Annual Compensation means Compensation during the Plan Year or such other consecutive 12-month period over which Compensation is otherwise determined under the Plan (the “determination period”). The cost-of-living adjustment in effect for a calendar year applies to annual Compensation for the determination period that begins with or within such calendar year. (ii) Received While a Plan Participant . For purposes of contributions pursuant to ArticleIII and Sections5.04 and 5.05 (ADP and ACP testing), the Administrator will uniformly limit the period for which Compensation shall be taken into consideration to the portion of the Plan Year in which the employee was a Participant in the Plan. (iii) Compensation Used for Testing Purposes . With respect to Section5.04 (Actual Deferral Percentage Test) and 5.05 (Actual Contribution Percentage Test), Compensation shall mean compensation as determined under Code Section414(s). 4 (iv) Post s everance Compensation . Compensation shall not include any postseverance compensation unless such payment would have been paid to the employee prior to severance of Employment if the employee had continued Employment with the Employer. Postseverance compensation means amounts paid by the later of (A)two and one-halfmonths after an employee’s severance from Employment with the Employer, or (B)the end of the limitation year that includes the date of severance from Employment with the Employer, and those amounts would have been included in the definition of Compensation if they were paid prior to the employee’s severance from Employment with the Employer. “ Effective Date ” means June 1, 2006, the date as of which the Plan first applies to the Company. The effective date of this restatement is January 1, 2016. “ Elective Contributions ” means Employer contributions made to the Plan on a pretax basis subject to a cash deferred election pursuant to Section 3.02 or on an after-tax basis subject to a cash deferred election pursuant to Section 3.04. “ Employer ” means the Company, or any other entity which, consistent with authorization by the Company, has adopted the Plan and any successor thereto. By its adoption of this Plan, an Employer shall be deemed to appoint the Company, the Administrator and the Trustee as its exclusive agents to exercise on its behalf all of the power and authority conferred by this Plan upon the Employer. The authority of the Company, the Administrator and the Trustee to act as such agents shall continue until this Plan is terminated as to the adopting Employer and the relevant Trust Fund assets have been distributed by the Trustee. In no event shall a self-employed individual or owner-employee (within the meaning of Code Section401(c)) be considered an “Employer” eligible to adopt the provisions of the Plan. For each Plan Year, the Plan shall deem an individual an employee of the Employer who employs the individual on the last day of the Plan Year or the last day during the Plan Year for which the individual accrues an Hour of Service. The board of directors of the Employer, or such board members authorized by the board of directors from time to time, shall act on behalf of the Employer for purposes of the Plan. In addition to the board of directors of the Employer, the officers of the Employer, as authorized by the board of directors, from time to time, may act on behalf of the Employer for purposes of the Plan. “ Employment ” means an individual’s employment with the Employer. In the event an employee is transferred between participating Employers, such employee shall not be deemed to have terminated his Employment. “
